Exhibit 10-jj
 
RESTATED SPECIAL EXECUTIVE RETIREMENT PLAN
 
Analysts International Corporation (the “Company”) established the Special
Executive Retirement Plan (the “Plan”) effective as of June 21, 1984, which has
been amended from time to time.  The Company further desires to amend and
restate the Plan, generally effective January 1, 2005, to comply with Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations,
notices and other guidance of general applicability issued thereunder
(hereinafter referred to as “Code Section 409A”).
                1.             Purpose.  The purpose of the Plan is to assist
the Company’s key senior executives with retirement and to encourage them to
remain in the Company’s employ.  The Plan is an arrangement maintained for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees and is intended to be an unfunded arrangement for
tax purposes and purposes of Title I of the Employee Retirement Income Security
Act of 1974.
                2.             Participants.  The Board of Directors of the
Company shall, from time to time, select those key senior executives who shall
participate in the Plan (hereinafter referred to as a “Participant”).  Exhibit A
reflects those key senior executives who have been selected to participate in
the Plan as of December 30, 2005.
                3.             Amount of Benefit; Bookkeeping Accounts
                                a.             Initial Account Balance.  For
each Participant, the Company shall calculate the present value of all benefits
accrued by such Participant under the Plan as it read prior to this restatement
as of December 30, 2005, using a discount rate of 6%.  Such amount shall be
credited to a bookkeeping account (the “Deferred Compensation Account”) in the
name of the Participant.
                                b.             Basic Employer Contributions. 
Effective for Plan Years beginning on and after January 1, 2006, the Company
shall make a basic employer contribution to the Participant’s Company
Contribution Account, which is a subaccount of the Participant’s Deferred
Compensation Account.  Such basic employer contribution shall be determined
according to the following schedule:
                                                Chief Executive
Officer                        20% of Base Salary
                                                All Other Executive
Officers               15% of Base Salary
 
                                c.             Supplemental Employer
Contributions.  Effective for Plan Years beginning on and after January 1, 2006,
the Company may, in its discretion, credit additional amounts to the
Participant’s Company Contribution Account.  The amount of such additional
contribution, if any, shall be determined by the Company’s Board of Directors,
and may be determined based on the Participant’s or the Company’s performance.
                d.             Participant Deferrals.  A Participant may file,
on a form prescribed by the Company, prior to the later of (i) the first day of
the Plan Year, and (ii) the 31st day after the key senior executive employee
first becomes a Participant, an irrevocable election to defer the receipt of up
to 50% of the base salary and up to 100% of the bonus compensation payable to
the Participant during such Plan Year.  Such election shall apply only to
compensation or fees earned for services performed after the election is filed. 
Amounts so deferred shall be credited to the Participant’s Salary Deferral
Account, which is a subaccount of the Participant’s Deferred Compensation
Account.  Notwithstanding the foregoing, a Participant’s election shall be
immediately revoked if the Participant receives a hardship distribution from the
Company’s 401(k) Plan.
                                e.             Value of Deferred Compensation
Account.  The value of a Participant’s Deferred Compensation Account at any time
shall be the sum of the Salary Deferral Account and Company Contribution
Account, adjusted as follows:
                                                i.              Company
Contribution Account.  The Participant’s Company Contribution Account shall be
adjusted for interest, compounded annually, at a rate equal to the 10-year
Treasury bill rate in effect as of the January 1st of each year plus 1%, 2% or
3%, as determined by the Board of Directors and communicated to Participants
from time to time.  Such interest adjustments shall continue until all amounts
credited to such Account have been distributed as provided in Section 5 below.
                                                ii.            Salary Deferral
Account. 
                                                               a.            
The Participant’s Salary Deferral Account shall be adjusted for interest,
compounded annually, at a rate equal to the 10-year Treasury bill rate in effect
as of the January 1st of each year plus 1%, 2% or 3%, as determined by the
Company’s Board of Directors and communicated to Participants from time to
time.  Such interest adjustments shall continue until all amounts credited to
such Account have been distributed as provided in Section 5 below. 
                                                               b.            
Notwithstanding the foregoing, the Company may, in its sole discretion, provide
for the adjustment of the Participant’s Salary Deferral Account for investment
earnings and losses calculated by assuming that the Participant has invested his
or her Salary Deferral Account in one or more investment funds selected by the
Participant from a list of investment funds made available by the Company.  The
Company may, at any time and in its sole discretion, change the investment funds
that it makes available, but only with respect to future periods.  The
Participant may change his or her selection of investment funds from among those
available at any time.  Neither the Company, its Board of Directors, nor any
member of the Board of Directors, nor any agent, employee or advisor of the
Company shall be liable for any decrease in the Participant’s Salary Deferral
Account as a result of the performance or lack thereof of any investment fund
selected by the Participant.


 

--------------------------------------------------------------------------------


                4.             Vesting.  A Participant’s Deferred Compensation
Account shall be fully vested at all times.
                5.             Distributions.
                                a.             Time of Distribution; Specified
Date, Separation from Service or Death.  Except as otherwise provided in this
Section 5, payment of the Participant’s Deferred Compensation Account shall be
made or commence to the Participant (or, in the event of the Participant’s death
to the Participant’s Beneficiary) on the latest of (i) the date specified by the
Participant in his or her deferral election, (ii) within thirty (30) days
following the date of the Participant’s Separation from Service, and (iii)
within thirty (30) days following the date of the Participant’s death.  The
Participant may elect a new distribution date for his or her Deferred
Compensation Account; provided, however, that such election must be made at
least twelve (12) months prior to the original distribution date and must
postpone payment for at least five (5) years after such original distribution
date.
                                b.             Time of Distribution;
Disability.  Except as otherwise provided in this Section 5, in the event of the
Participant’s Disability, payment of the Participant’s Deferred Compensation
Account shall be made or commence to the Participant three (3) months following
the commencement of the Participant’s benefits under the Company’s group
long-term disability plan. 
                                c.             Special Rule for Key Employees. 
Notwithstanding anything in this Section 5 to the contrary, if the Company
determines that the Participant is a “specified employee” as defined in Code
Section 409A as of the date of the Participant’s Separation from Service,
payment of the Participant’s Deferred Compensation Account shall not be made or
commence earlier than the date that is six months after the date of the
Participant’s Separation from Service, but shall be made or commence during the
calendar year following the year in which the Separation from Service occurs and
within 30 days of the earliest possible date permitted under Code Section 409A.
                                d.             Form of Distribution.
Distribution of the Participant’s Deferred Compensation Account shall be made in
cash, in a single lump-sum payment or in 120 monthly installments, as elected by
the Participant; provided however, that the Participant’s election to receive
his or her Deferred Compensation Account in the form of monthly installments
shall not be effective unless the value of the Participant’s Deferred
Compensation Account equals or exceeds $120,000 as of the date of his or her
election, in which case the Participant shall receive the entire value of his or
her Deferred Compensation Account in the form of a single lump-sum payment; and
provided, further, that if the Participant has not elected a form of
distribution, the Participant’s Deferred Compensation Account shall be
distributed in the form of a single-lump sum payment.
                                e.             Special Elections.
                                                (i)            Prior to December
31, 2005, a Participant may elect to terminate his or her participation in the
Plan and receive the entire balance of his or her Deferred Compensation Account
in cash, in a single lump-sum payment. 
                                                (ii)           Notwithstanding
anything in the Plan to the contrary, prior to December 31, 2007, a Participant
may file a one-time election (the “Special Election”) to select a distribution
date and form of distribution; provided, however, that, with respect to a
Special Election made on or after January 1, 2006, and on or before December 31,
2006, such Special Election shall not postpone the payment of any retirement
benefit that was otherwise scheduled to be made during calendar year 2006 nor
accelerate payment of the Participant’s retirement benefit to a date within
calendar year 2006; and provided, further, that, with respect to a Special
Election made on or after January 1, 2007, and on or before December 31, 2007,
such Special Election shall not postpone the payment of any retirement benefit
that was otherwise scheduled to be made during calendar year 2007 nor accelerate
payment of the Participant’s retirement benefit to a date within calendar year
2007.  Under any such Special Election, the Participant shall not be required to
postpone payment for at least five (5) years after the distribution event.  Such
election shall be subject to such administrative rules as the Employer may deem
necessary or desirable for compliance with Code Section 409A and the notices,
regulations and other guidance of general applicability issued thereunder.
                6.             Change of Control.  In the event of a Change of
Control, the Company shall, immediately prior to the effective date of the
Change of Control, contribute sufficient funds to a Trust to provide for payment
of all benefits due to Participants under the terms of the Plan.  Further, the
Company (or the surviving entity, as the case may be) may, in its discretion,
terminate the Plan within twelve (12) months immediately following the Change of
Control.  In the event the Plan is terminated pursuant to this Section 6, all
benefits due to Participants under the terms of the Plan shall be paid in a
single lump-sum payment within twelve (12) months of the date of termination.
 
 

--------------------------------------------------------------------------------




                7.             Definitions.
                                a.             Affiliate.  “Affiliate” means any
entity under common control with the Company pursuant to Sections 414(b), (c)
and (m) of the Internal Revenue Code of 1986, as amended, and the regulations
issued thereunder.
                                b.             Beneficiary.  “Beneficiary” means
the person or persons, natural or otherwise, designated by a Participant to
receive benefits in the event of the Participant’s death.  A Participant may
revoke or change his or her beneficiary designation at any time without the
consent of the Beneficiary.  To be effective, such designation, revocation or
alteration shall be in writing, in a form approved by the Company, and shall be
filed with and accepted by the Company.  The most recently dated beneficiary
designation form which is validly filed with the Company by a Participant shall
revoke all previously dated beneficiary designation forms filed by such
Participant.  If a Participant fails to designate a Beneficiary or if no
Beneficiary designated by the Participant survives the Participant, any
remaining payments shall be paid to the Participant’s estate.  If a Beneficiary
dies before receiving all of the payments to which such Beneficiary is entitled,
any remaining payments shall be paid to such Beneficiary’s estate.
                                c.             Change of Control.             
For purposes of this Plan, “Change of Control” means:
                                                i.              The purchase or
other acquisition by any one person, or more than one person acting as a group,
of stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total combined value or total
combined voting power of all classes of stock issued by the Company; provided,
however, that if any one person or more than one person acting as a group is
considered to own more than 50% of the total combined value or total combined
voting power of such stock, the acquisition of additional stock by the same
person or persons shall not be considered a change of control;
                                                ii.             A merger or
consolidation to which the Company is a party if the individuals and entities
who were shareholders of the Company immediately prior to the effective date of
such merger or consolidation have, immediately following the effective date of
such merger or consolidation, beneficial ownership (as defined in Rule 13d-3
under the Securities Exchange Act of 1934) of less than fifty percent (50%) of
the total combined voting power of all classes of securities issued by the
surviving entity for the election of directors of the surviving entity;
                                                iii.            Any one person,
or more than one person acting as a group, acquires or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons, direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of stock of the Company
constituting more thirty-five percent (35%) or more of the total combined voting
power of all classes of stock issued by the Company;
                                                iv.            The purchase or
other acquisition by any one person, or more than one person acting as a group,
of substantially all of the total gross value of the assets of the Company
during the twelve (12) month period ending on the date of the most recent
purchase or other acquisition by such person or persons.  For purposes of this
Section 7(b)(iv), “gross value” means the value of the assets of the Company or
the value of the assets being disposed of, as the case may be, determined
without regard to any liabilities associated with such assets; or
                                                v.             A change in the
composition of the Board of the Company at any time during any consecutive
twelve-month (12) month period such that the “Continuity Directors” no longer
constitute at least a fifty percent (50%) majority of the Board.  For purposes
of this event, “Continuity Directors” means those members of the Board who were
directors at the beginning of such consecutive twelve (12) month period or were
elected by, or on the nomination or recommendation of, at least a two thirds
(2/3) majority of the then-existing Board of Directors.
In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Code Section 409A and the regulations, notices
and other guidance of general applicability issued thereunder.
                                d.             Disability.  “Disability” means a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of at least
twelve (12) months and which renders the Participant unable to engage in any
substantial gainful activity.  Such Disability shall be established by the
certificate of a medical doctor chosen by or satisfactory to the Company.
                                e.             401(k) Plan.  “401(k) Plan” means
the Analysts International Corporation Savings and Investment Plan.
                                f.              Separation From Service. 
“Separation from Service” means termination of employment with the Company and
all Affiliates for any reason, including but not limited to voluntary
resignation, termination by the Company (either with or without cause) or
death.  A Participant shall not be deemed to have a Separation from Service
while the Participant is on military leave, sick leave or other bona fide leave
of absence if the period of the leave does not exceed six (6) months or, if
longer, the Participant’s right to reemployment with the Company is provided
either by statute or contract.  If the period of leave exceeds six (6) months
and the Participant’s right to reemployment is not provided either by statute or
contract, the Participant shall be deemed to have a Separation from Service on
the first day immediately following such six (6) month period.
                                g.             Plan Year.  “Plan year” means the
twelve-month period beginning January 1st and ending December 31st.
                                h.             Trust.  “Trust” means a grantor
trust, if any, established in connection with the Plan, which conforms to the
terms of the model trust agreement set forth in Revenue Procedure 92-64, I.R.B.
1992-33.
 

 

--------------------------------------------------------------------------------


                8.             Nature of Company’s Obligations.  The Plan
constitutes a mere promise by the Company to make benefit payments in the
future.  The amounts credited to bookkeeping accounts and amounts payable
hereunder shall at all times be and remain a general unsecured obligation of the
Company, and the right of the Participant to such benefits shall be the rights
of a general unsecured creditor.  Notwithstanding the foregoing, the Company, at
its sole option, may provide for such payments in any manner which it deems
prudent, including but not limited to the acquisition of one or more policies of
insurance or other investments or set-asides, such policies, set-asides or
investments at all times to remain free and clear of any interest therein by any
Participant.
                9.             Relationship of the Plan to Present Company
Benefits.  This Plan is intended to supplement Social Security, and benefits
shall not be reduced by virtue of any Social Security payments.  This Plan
replaces and supersedes the rights of the Participants under the existing
Deferred Compensation Plan.
                10.           General
                                a.             Nontransferability.  No
Participant or the estate or heirs at law of any Participant shall have any
right to assign, encumber or otherwise anticipate the right to receive payment
hereunder, and the value of the Participant’s Deferred Compensation Account
under the Plan shall not be subject to garnishment, attachment or any other
legal process by the creditors of any Participant or the estate or heirs at law
of any Participant hereunder.
                                b.             Liability of Company.  The
Company shall have no liability in connection with the Plan except to pay any
nonforfeitable benefits in accordance with the terms of the Plan.  The Company
has made no representations to any Participant with respect to the tax
implications of any transactions contemplated by the Plan.  Each Participant
shall obtain his or her own counsel to advise the Participant with respect to
the tax effect of the Plan.
                                c.             Binding Effect.  The Plan shall
be binding upon the Participants and the Company and their heirs, executors and
assigns.  The Company shall not be a party to any merger, consolidation or
reorganization unless and until its obligations under the Plan shall be
expressly assumed by its successor or successors.
                                d.             Payment in Case of Incompetency. 
If, in the judgment of the Company based upon facts and information readily
available to it, any person entitled to receive a payment hereunder is incapable
for any reason of personally receiving and giving a valid receipt for the
payment of a benefit, the Company may cause such payment or any part thereof to
be made to the duly appointed guardian or legal representative of such person,
or to any person or institution contributing to or providing for the care and
maintenance of such person, provided that no prior claim for said payment has
been made by a duly appointed guardian or legal representative of such person. 
The Company shall not be required to see to the proper application of any such
payment made in accordance with the provisions hereof, and any such payment
shall constitute payment for the account of such person and a full discharge of
any liability or obligation of the Company.
                                e.             Withholding.  The Company shall
have the right to deduct from all amounts payable hereunder any state or federal
taxes required by law to be withheld with respect to such awards.  If the
Company is unable to withhold such federal and state taxes, for whatever reason,
the Participant hereby agrees to pay to the Company an amount equal to the
amount the Company would otherwise be required to withhold under federal or
state law. 
                                f.              Right to Terminate Employment. 
No employee or other person shall have any claim or right to receive awards
under or otherwise participate in the Plan.  Neither the Plan nor any action
taken hereunder shall be construed as giving any employee any right to be
retained in the employment of the Company, interfere with the right of the
Company to discharge any employee at any time, give the Company the right to
require an employee to remain in its employ, interfere with the employee's right
to terminate employment at any time, or interfere with the employee’s rights
under any employment agreement between the employee and the Company.
                                g.             Plan Shall be Unfunded.  The Plan
shall at all times be entirely unfunded, no action shall be taken at any time
which would have the effect of segregating assets of the Company for payment of
any benefit hereunder, and no Participant or other person shall have any
interest in any particular assets of the Company by reason of the right to
receive a benefit hereunder.  Any Participant or other person shall have only
the rights of a general unsecured creditor of the Company with respect to any
rights hereunder.  The Company may, in its discretion, establish a Trust to
provide for payment of Participants’ deferred compensation benefits.
                                h.             Compliance with Applicable Laws. 
The Company and Participants intend that the Plan comply with the applicable
provisions of the Internal Revenue Code of 1986, as amended from time to time,
and the regulations thereunder, with the applicable provisions of ERISA, as
amended, and the regulations thereunder, and with any provisions of the
Securities Exchange Act of 1934, as amended, that may be applicable.  If, at a
later date, these provisions are construed in such a way as to make the Plan
null and void, the Plan shall be given effect in a manner that shall best carry
this intention.
                                i.              Notices.  Any notice, election
or form to be delivered pursuant to the Plan shall be given in writing and
delivered, personally or by first-class mail, postage prepaid, to the Company,
the Participant or any other person, as the case may be, at their last known
address.
                                j.              Headings.  Headings or titles at
the beginning of articles and sections are for convenience of reference, shall
not be considered a part of the Plan, and shall not influence its construction.
                                k.             Amendment and Termination.  The
Board of Directors, and only the Board of Directors, may alter, amend or
terminate the Plan at any time; provided, however, that no amendment to the Plan
may alter, impair or reduce the value of a Participant’s deferred compensation
benefits to the extent vested prior to the effective date of such amendment,
without the written consent of such Participant.  Notwithstanding the foregoing,
the Company expressly reserves the right to amend the Plan to the extent
necessary or desirable to comply with the requirements of the Code Section 409A
and the regulations, notices and other guidance of general applicability issued
thereunder without the consent of any Participant.
                                                In the event the Board of
Directors terminates the Plan, distribution of all Participants’ deferred
compensation benefits shall be made within the time prescribed by and in
accordance with Code Section 409A.  Further, the Company shall terminate all
deferred compensation arrangements required to be aggregated with this Plan
under Code Section 409A, and shall not establish a new deferred compensation
arrangement at any time within five (5) years following the date of the
termination of this Plan if such new arrangement would be aggregated with this
Plan under Code Section 409A
                                l.              Governing Law.  The provisions
of the Plan shall be construed and enforced according to the laws of the State
of Minnesota to the extent that such laws are not preempted by any applicable
federal law.
                m.            Administration.  The Compensation Committee of the
Board of Directors shall have the responsibility of providing the responsible
officers and other employees of the Company with the necessary information to
properly maintain any bookkeeping accounts established pursuant to this Plan and
shall take the necessary steps to assure that proper credits or other
adjustments are made to such bookkeeping accounts.  In all other respects, the
Plan shall be administered by the Board of Directors; provided, however, that,
except for the power to amend and terminate the Plan, the Board of Directors may
delegate such powers and duties to the Compensation Committee.
 
Analysts International Corporation has caused this Plan, as amended and
restated, to be executed by its duly authorized officer as of this _____ day of
___________, 2006.
 





 
ANALYSTS INTERNATIONAL CORPORATION
       
By
 __________________________________
Its
 __________________________________          
 





 

 

--------------------------------------------------------------------------------


 
EXHIBIT A
TO
Analysts International Corporation
RESTATED SPECIAL EXECUTIVE RETIREMENT PLAN
 
 
 
 
Participants of December 30, 2005:
 
 
Jeffrey P. Baker
John D. Bamberger
Colleen M. Davenport
Michael J. LaVelle (Terminated participation effective 12/31/05)
David J. Steichen
Paulette M. Quist 

--------------------------------------------------------------------------------

